DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 7-12 of U.S. Patent No. 10,865,351 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite all of the limitations of the instant claims as well as additional elements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 16 recites the broad recitation “the liquid partial recycle stream…being recirculated to process step (b)” in lines 22-23, and the claim also recites “the liquid partial recycle stream being combined with the first input stream” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The use of “and/or” indicates that the liquid partial recycle stream can be combined with the first input stream, recirculated to the process step (b), or both. But it is unclear how the liquid partial recycle stream can be combined with the first input stream without being recirculated to the process step (b). Claims 17-24 depend on claim 16.
Claim 16 recites the limitation "the heated and vaporized hydrogenation input stream" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-24 depend on claim 16.
Claim 16 recites the limitation "the olefin hydrogenation product stream" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 17-24 depend on claim 16.
Claim 17 recites the limitations "the latter" in line 2 and “the previously compressed, second input stream” in line 3.  There is insufficient antecedent basis for these limitations in the claim. It is unclear which elements of the claim is the latter element and previously compressed, second input stream.
Claim 18 recites the limitations “the reformer furnace” in line 4 and "the CO conversion plant" in line 5.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the latter" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which element of the claim is the latter element.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 25 recites the broad recitation “means for recirculating the liquid partial recycle stream to the apparatus constituent (b)” in lines 25-26, and the claim also recites “means for combining the liquid partial recycle stream with the first input stream” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore 
Claim 25 recites the limitation "the heated and vaporized hydrogenation input stream" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 26-31 depend on claim 25.
Claim 25 recites the limitation "the olefin hydrogenation product stream" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Claims 26-31 depend on claim 25.
Claim 27 recites the limitations “the reformer furnace” in line 4 and "the CO conversion plant" in line 5.  There is insufficient antecedent basis for these limitations in the claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drnevich ‘485 is considered particularly relevant to steps (a)-(e) of claims 16 and 25 but does not disclose steps (f) and (g). Yanagawa ‘673 and Bao ‘916 both disclose separated hydrogenation products for recycling but neither discloses phase separation and providing the liquid recycle stream to the first input stream and the gaseous recycle to the second input stream as required by step (g).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241.  The examiner can normally be reached on M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725